Citation Nr: 9935519	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  95-30 325	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico

THE ISSUE

Whether the reduction in the rating assigned for service-
connected schizophrenia from 70 percent to 50 percent was 
proper.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant's wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1973. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


FINDINGS OF FACT

1.  The veteran's service-connected schizophrenia had been 
assigned a 70 percent disability rating effective from 
February 1985.  

2.  A June 1993 rating decision proposed to reduce the 
disability rating for schizophrenia from 70 percent to 50 
percent; the veteran submitted a notice of disagreement with 
this action but the reduction was implemented by a September 
1993 rating decision; following the issuance of a statement 
of the case in September 1993, the veteran submitted a 
substantive appeal that was received in December 1993.  

3.  At a June 1994 hearing, the veteran's representative 
stated that the issue on appeal was limited to the issue of 
restoration of the 70 percent rating for schizophrenia, and 
that the issue of a rating in excess of 70 percent should not 
be considered.  

4.  The hearing officer who conducted the June 1994 hearing 
concluded that the 70 percent rating for schizophrenia should 
be restored; this action was accomplished by an October 1994 
rating decision.  



CONCLUSION OF LAW

As the only issue for which appellate review was desired, 
whether the reduction in the rating assigned for service-
connected schizophrenia from 70 percent to 50 percent was 
proper, was resolved in the veteran's favor, there is no 
issue for the Board to adjudicate.  38 U.S.C.A. §§ 7104, 
7105(d) (West 1991 & Supp. 1999); 38 C.F.R. § 20.101 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A June 1993 rating decision proposed to reduce the disability 
rating for the veteran's service-connected schizophrenia from 
70 percent to 50 percent.  The veteran submitted a notice of 
disagreement with this action, but the reduction was 
implemented by a September 1993 rating decision.  Following 
the issuance of a statement of the case in September 1993, 
the veteran submitted a substantive appeal that was received 
in December 1993.  At a June 1994 hearing, the veteran's 
representative stated for clarification purposes that the 
issue on appeal was limited to the issue of restoration of 
the 70 percent rating for schizophrenia, and that the issue 
of a rating in excess of 70 percent should not be considered.  
The hearing officer who conducted the June 1994 hearing 
concluded that the 70 percent rating for schizophrenia should 
be restored.  This action was accomplished by an October 1994 
rating decision.  

As the only issue for which appellate review by the Board was 
desired, whether the reduction in the rating assigned for 
service-connected schizophrenia from 70 percent to 50 percent 
was proper, was favorably resolved in an October 1994 rating 
decision, no justiciable error of fact or law remains with 
respect to the matter developed for appeal.  The appeal must 
therefore be dismissed as moot.  
38 U.S.C.A. §§ 7104, 7105(d) (West 1991 & Supp. 1999); 38 
C.F.R. § 20.101 (1999).
 

ORDER

The appeal is dismissed.



		
CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 



